 
Confidential materials omitted and filed
separately with the Securities and Exchange
Commission.  Asterisks denote such omission.
 
Exhibit 10.2
 
 
 
 
[LOGO]
 
Constellation
 
 
 
 


CONSTELLATION BRANDS, INC.
 
EXECUTIVE ANNUAL MANAGEMENT INCENTIVE PLAN
 
2008 FISCAL YEAR AWARD PROGRAM
 
FOR EXECUTIVE OFFICERS
 

 

--------------------------------------------------------------------------------


 
CONSTELLATION BRANDS, INC.
 
EXECUTIVE ANNUAL MANAGEMENT INCENTIVE PLAN
2008 FISCAL YEAR AWARD PROGRAM
FOR EXECUTIVE OFFICERS
 
 
TABLE OF CONTENTS
 

 Paragraph    Page

 


1.
PROGRAM OBJECTIVES
 
1
2.
PROGRAM ADMINISTRATION
 
1
 
3.
PROGRAM PARTICIPATION
2
4.
TERMINATION OF EMPLOYMENT
 
2
5.
AWARD LEVELS
 
2
6.
PERFORMANCE TARGETS
 
3
7.
EFFECT OF MERGER, ACQUISITION, REORGANIZATION, ETC.
 
3
8.
PAYMENT OF AWARDS
 
4
9.
ASSIGNMENT
 
4
10.
EMPLOYMENT RIGHT
 
4
11.
WITHHOLDING FOR TAXES
 
4
12.
SPECIAL RULES FOR CERTAIN EXECUTIVES
 
5
13.
DEFINITIONS
 
5

 
ii

--------------------------------------------------------------------------------


 
CONSTELLATION BRANDS, INC.
EXECUTIVE ANNUAL MANAGEMENT INCENTIVE PLAN
2008 FISCAL YEAR AWARD PROGRAM
FOR EXECUTIVE OFFICERS
 
Purpose:
This document is intended to describe parameters for making incentive awards for
the period commencing March 1, 2007 and ending February 29, 2008 during the
Company’s 2008 fiscal year (the “Program”). The Company has adopted the Annual
Management Incentive Plan (the “Plan”) which authorizes the Company to grant
incentive compensation to certain employees. All awards granted under the
Program will be granted pursuant and subject to the terms of the Plan.
Notwithstanding anything to the contrary, awards to participants in the Program
are subject to the Company’s shareholders reapproving the terms of the Plan,
including Amendment Number 3 to the Plan. If the Company’s shareholders do not
reapprove the Plan (including Amendment Number 3) prior to February 29, 2008, no
awards to participants will be made under the Program.

 
1.
PROGRAM OBJECTIVES
 
The objectives of the Program are to:
 
 
A.
Support the Company’s annual planning, budget and strategic planning process;
 
 
B.
Provide compensation opportunities which are competitive with those of other
beverage alcohol or industry related companies in order to attract and retain
key executives;
 
 
C.
Motivate executives to achieve profit and other key goals of the Company;
 
 
D.
Control overhead by designating a portion of annual compensation as a variable
rather than fixed expense.
 
2.
PROGRAM ADMINISTRATION
 
 
A.
The Human Resources Committee (the “Committee”) of the Company’s Board of
Directors is responsible for determining which employees shall receive awards
and the amounts, terms and conditions of all awards under the Program. The
Committee will delegate certain administrative duties to the Executive Vice
President, Chief Human Resources Officer.
 
 
B.
Decisions and determinations by the Committee will be final and binding upon all
persons, including, but not limited to, participants and their personal
representatives, heirs and assigns.
 

 
C.
This Program creates no vested or contractual right to the compensation provided
herein. The Committee shall have the authority to interpret, amend or cancel the
Program at any time, or to make any other determinations that it believes
necessary or advisable for the administration of the Program. The Committee’s
authority includes the power, in its sole discretion, to reduce the amount of or
eliminate an Award payable to a participant.
 

 

--------------------------------------------------------------------------------

- 2 -
 
3.
PROGRAM PARTICIPATION
 
 
A.
The Committee is responsible for determining who may participate in the Program.
The Company will provide a written recommendation to the Committee of the
employees who he believes should be included in the Program for a Plan Year.
Generally, Awards will be made to employees who the Committee believes are in a
position to make significant contributions to the financial success of the
Company.
 
 
B.
The participants for the Plan Year are identified in Schedule A. These schedules
may be revised at any time during the year, as appropriate.
 
 
C.
To the extent permitted by Section 162(m) of the Internal Revenue Code,
participants may be added to the Program at any time during a Plan Year provided
that such addition occurs before December of the Plan Year. In this case, a
participant’s Salary for purposes of determining an Award shall be prorated for
the period remaining in the Plan Year. For purposes of proration, a participant
shall be given credit for the entire month of any month in which the participant
participates in the Program.
 
4.
TERMINATION OF EMPLOYMENT
 
 
A.
In the event that a participant terminates employment for reasons other than
death, Disability, Retirement or involuntary termination without Cause during a
Plan Year, the participant will forfeit all rights to an Award with respect to
that Plan Year.
 
 
B.
In the event that a participant terminates employment for reasons of death,
Disability, Retirement, or involuntary termination without Cause, a ratable
portion of any applicable Award may be paid, subject to the attainment of the
applicable performance target. The ratable portion of the Award shall be
determined by multiplying the Award by a fraction the numerator of which is the
number of full or partial months during the Plan Year during which the
participant was employed and the denominator of which is twelve. Such amount
will be paid at the same time as when Awards are paid to other participants.
 
5.
AWARD LEVELS
 
 
A.
The amount of a participant’s Award will be calculated based on three variables:
the participant’s management position, Salary and achieved performance for the
Plan Year.
 
 
B.
Each participant will be assigned to a certain category (“Participation
Category”) based on the participant’s management position in the Company (see
Schedule A).
 

 
C.
The Committee has established performance targets for each participant that are
based on one or more of the following: a Corporate financial performance
target(s) (“Corporate Target”), and a Division/Company financial performance
target(s) (“Divisional Target”). Schedule C sets forth the applicable Corporate
and Divisional Targets. Participants who are treated as “Covered Employees”
under Section 12 will have their incentive compensation calculated based solely
on Corporate and Divisional Targets.
 
  D.
A participant who has a Corporate Target(s) and/or a Divisional Target(s) will
be assigned a weighting to determine the percentage that each of the targets
will contribute towards the participant’s total Award. These weightings are set
forth at Schedule D (e.g.,

--------------------------------------------------------------------------------

- 3 -
 
 

   
the Award for a Division CEO/President will be calculated [*****] based on the
Corporate Target and [*****] based on the participant’s Divisional Targets). The
weightings assigned to the Corporate and Divisional Targets will be referred to
as the “Corporate Percentage(s)” and “Divisional Percentage(s)”, respectively. 
 
 
E.
A participant’s Award will be calculated by multiplying the participant’s Salary
by the appropriate percentage set forth in the Award Schedule (Schedule B)
taking into account the participant’s Participation Category and performance
level (e.g., threshold, target, maximum, etc.) with respect to the participant’s
Corporate Target(s) and multiplying such amount by the participant’s Corporate
Percentage(s). If the actual performance level falls between the designated
levels of performance set forth in Schedule B, the percentage by which the
participant’s salary is multiplied will be interpolated. For example, if the
actual performance level falls half way between the “threshold” and “midpoint”
levels, the percentage will be calculated as the average of the percentages for
the “threshold” and “midpoint” levels. A similar calculation is performed for
the participant’s Divisional Targets, if any, and the participant’s total Award
will be the sum of these calculations.
 
   
Example: Assume a Divison CEO of Constellation Brands was listed in
Participation Category A1, had a salary of [*****], and achieved the
participant’s “threshold” Corporate Target and “maximum” Divisional Targets.
Based on these facts and Schedules B, C and D, the participant’s Award would be
[*****] (i.e., [*****] x [*****] x [*****] + [*****] x [*****] x [*****] +
[*****] x [*****] x [*****]).
  
6.
PERFORMANCE TARGETS
 
 
A.
Performance measurement criteria will be established for the Plan Year and such
criteria will relate to corporate and/or divisional objectives. Performance
targets will be established based on the selected criteria. Schedule C sets
forth the applicable corporate and divisional performance criteria and targets
for the Plan Year.
 
 
B.
Schedule B sets forth the Award levels based on the attainment of the Corporate,
Divisional, Individual and Team Targets determined in accordance with the
criteria and targets set forth in Schedule C.
 
7.
EFFECT OF EXTRAORDINARY ITEMS, MERGER, ACQUISITION, REORGANIZATION, ETC.
 
 
A.
The Committee shall adjust the performance measurement criteria to take into
account the effects of any “Extraordinary Items.” “Extraordinary Items” means
(1) items presented as such (or other comparable terms) on the Company’s audited
financial statements, (2) extraordinary, unusual or nonrecurring items of gain
or loss (including, without limitation, an unbudgeted material expense incurred
by or at the direction of the Board of Directors or a Committee of the Board or
a material litigation judgment or




______________________________
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 

--------------------------------------------------------------------------------

- 4 -
 

   
settlement), (3) changes in tax or accounting laws or rules, and (4) the effects
of mergers, acquisitions, divestitures, spin-offs or significant transactions
(including, without limitation, a corporate merger, consolidation, acquisition
of property or stock, reorganization, restructuring charge, or joint venture),
each of which are identified in the audited financial statements and
notes thereto or in the “management’s discussion and analysis” of the financial
statements in a period report filed with the SEC under the Exchange Act. The
Committee shall make such adjustments to the performance measurement criteria as
shall be equitable and appropriate in order to make the criteria, as nearly as
practicable, equivalent to the criteria immediately prior to such transaction or
event.
 
 
B.
In the event of a Change of Control, as defined under the Plan, the Plan Year
shall end on the date of the Change in Control and the Corporate and Divisional
Targets shall be adjusted to reflect the early termination of the Plan Year. If
the Corporate and Divisional Targets, as adjusted, are deemed satisfied by the
Committee, a participant may receive a ratable portion of the Award that would
have been paid if the Plan Year had not been terminated early and the Corporate
and Divisional Targets had been satisfied. The ratable portion of the Award
shall be determined by multiplying the original Award by a fraction with a
numerator equal to the number of months from the first day of the Plan Year to
the date of the Change of Control (including any fractional month) and a
denominator equal to twelve.
 
8.
PAYMENT OF AWARDS
 
 
The entire Award calculated in accordance herewith shall be payable within
thirty (30) days after the Committee approves the final year end performance in
accordance with the plan document. Before any Award is paid to a participant,
the Committee will certify, in writing, that the applicable performance targets
were achieved and the amount of the Award is accurately calculated.
 

9.
ASSIGNMENT
 
 
No right or interest of any Participant in the Program shall be assignable or
transferable, or subject to any lien, directly, by operation of law, or
otherwise, including levy, garnishment, attachment, pledge or bankruptcy.
 
10.
EMPLOYMENT RIGHT
 
 
The Program shall not confer upon any participant any right to continued
employment. The right to dismiss any employee with or without cause or notice is
specifically reserved to the Company.
 
11.
WITHHOLDING FOR TAXES
 
 
The Company shall have the right to deduct from all payments under this Program
any federal or state taxes or other employment related withholdings required by
law to be withheld with respect to such payments.
 


 
 

--------------------------------------------------------------------------------

- 5 -
 
12.
SPECIAL RULES FOR CERTAIN EXECUTIVES
 
 
A.
The Company’s Chief Executive Officer and certain other individuals designated
by the Committee (“Covered Employees”) will be subject to special rules to
ensure that the Awards granted to such individuals will be treated as qualified
“performance-based compensation” under Internal Revenue Code Section 162(m). All
provisions of the Program and the Plan shall be interpreted and administered
consistently with that intent. The Committee will designate those individuals
who are to be treated as “Covered Employees” on Schedule A.
 

 
B.
Notwithstanding any provision to the contrary, the following rules will apply to
Covered Employees:
 
   
(1)
The Committee shall establish Corporate and Divisional Targets for Covered
Employees that are tied to one or more of the Performance Criteria set forth in
the Plan.
 
   
(2)
The Committee shall establish a Corporate Target(s) and, if applicable, a
Divisional Target(s) for Covered Employees within 90 days of the commencement of
the Plan Year. The satisfaction of such targets shall be substantially uncertain
at the time they are established.
 
   
(3)
The amount of the Award shall be computed under an objective formula and the
Committee shall have no discretionary authority to increase the amount of the
Award or alter the methodology for calculating the Award, except as permitted by
Section 162(m) of the Internal Revenue Code and the regulations promulgated
thereunder.
 
   
(4)
The maximum amount a Covered Employee can receive under the Plan for the Plan
Year cannot exceed $5 million.
 
   
(5)
Before any Award is paid to a Covered Employee, the Committee will certify, in
writing, that the Corporate Target(s) and, if applicable, the Divisional
Target(s) was achieved and the amount of the Award is accurately calculated.
 

13.
DEFINITIONS
 
 
A.
AWARD
 
 
“Award” shall mean the award to a Participant as determined under the Program.
 
 
B.
CAUSE
 
 
“Cause” means gross negligence or willful misconduct or commission of a felony
or an act of moral turpitude determined by the Committee to be detrimental to
the best interests of the Company or, such other definition set forth in a
written employment agreement with the Company.
 
 
C.
THE COMPANY
 
 
“The Company” shall mean Constellation Brands, Inc. and its direct and indirect
subsidiaries.
 

 

--------------------------------------------------------------------------------

- 6 -
 

  D. 
DISABILITY
 
 
“Disability” is defined as termination of employment due to the inability of a
Participant to engage in any substantial gain activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than six months, all as verified by a physician acceptable,
or selected by, the Committee.
 

 
E.
PLAN and PLAN YEAR
 
 
“Plan” shall mean the Constellation Brands, Inc. Annual Management Incentive
Plan.“Plan Year” shall be the period commencing on March 1, 2007 and ending on
February 29, 2008.
 
 
F.
RETIREMENT
 
 
“Retirement” shall mean a termination of employment by an employee who is at
least 60 years of age and after at least 10 years of service with the Company.
For an individual who becomes employed by the Company in connection with a
business acquisition (regardless of the form of the transaction), service shall
include the individual’s service with the acquired business, unless the
Committee determines otherwise.
 
 
G.
SALARY
 
 
“Salary” shall mean the participant’s actual base compensation earned for the
2008 Fiscal Year. Actual base compensation earned shall be determined exclusive
of any other compensation such as stock option income, grants of any kind, bonus
awards, etc.
 



 


--------------------------------------------------------------------------------

- 7 -
 
SCHEDULE A
 
CONSTELLATION BRANDS, INC. ANNUAL MANAGEMENT INCENTIVE PLAN
FOR EXECUTIVE OFFICERS
 
 
EXECUTIVE PARTICIPATION LIST


 
Participation Category
 
 
Title
 
 
Participant
 
[*****]
Chairman, CEO
 
R. Sands *
 
 
President, COO
 
R.S. Sands *
 
     
[*****]
EVP Chief Financial Officer
 
T. Summer +
 
 
EVP Chief Financial Officer**
 
R. Ryder *
 
 
EVP Chief Legal Officer
 
T. Mullin *
 
 
EVP Strategy & Business Development
 
P. Hetterich *
 
 
EVP Chief Human Resources Officer
 
K. Wilson *
 
 
CEO Barton
 
A. Berk *
 

* “Covered” employee
**Assumed position on May 15, 2007. FY08 AMIP award will not be pro-rated per
employment letter.
+ Pursuant to the terms of his October 2006 employment agreement, effective May
15, 2007 he is no longer an executive officer and will not be eligible for an
FY08 AMIP award.

______________________________
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 

--------------------------------------------------------------------------------

- 8 -
 


 SCHEDULE B


AWARD SCHEDULE
FOR EXECUTIVE OFFICERS



Participation
Category
Threshold
Midpoint
Target
Midpoint
Maximum
A2
[*****]
[*****]
[*****]
[*****]
[*****]
A1
[*****]
[*****]
[*****]
[*****]
[*****]  



_________________________________
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
 

--------------------------------------------------------------------------------

- 9 -
 


SCHEDULE C


PERFORMANCE SCHEDULE
(000’s)
 


[*****] EBIT
 


0.25X
0.50X
1.00X
1.50X
2.00X
[*****]
[*****]
[*****]
[*****]
[*****]


 
[*****] Free Cash Flow


 
0.25X
0.50X
1.00X
1.50X
2.00X
[*****]
[*****]
[*****]
[*****]
[*****]



[*****] EBIT
 
0.25X
0.50X
1.00X
1.50X
2.00X
[*****]
[*****]
[*****]
[*****]
[*****]



[*****] Free Cash Flow
 
0.25X
0.50X
1.00X
1.50X
2.00X
[*****]
[*****]
[*****]
[*****]
[*****]  

 
 

·  
The measure of “EBIT” (Earnings Before Interest and Taxes) for purposes hereof
shall be determined as the sum of Operating Income plus Equity in Earnings of
Equity Method Investees. “EBIT” is measured based on the Company’s performance
for the period from March 1, 2007 through February 29, 2008.

·  
The measure of “Free Cash Flow” for purposes hereof shall be calculated as
follows:

Net Cash Provided by (Used in) Operating Activities minus Purchases of Property,
Plant and Equipment. “Free Cash Flow” is measured based on the Company’s
performance for the period from March 1, 2007 through February 29, 2008.
 
______________________________
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.

--------------------------------------------------------------------------------

- 10 -
 


SCHEDULE D


WEIGHTINGS FOR CORPORATE AND DIVISIONAL/COMPANY TARGETS




Corporate/CBI
Corporate
EBIT
Corporate Free Cash Flow
Chairman/CEO
[*****]
[*****]
President/COO
[*****]
[*****]
EVP
[*****]
[*****]









Division/Company
Corporate
EBIT
Divisional
EBIT/Other
Divisional Free Cash Flow
CEO/President
[*****]
[*****]
[*****]  



 


 


 


 


 
 
 
 
 

 
 
______________________________

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
 